EXHIBIT 10.1

 

 

[povd_ex101img1.jpg]

10617 Kettering Drive, Suite 215, Charlotte, NC 28226

 

Poverty Dignified Restricted Stock Plan

 

Article 1 Purpose of the Plan

 

The purpose of the Plan is to advance the interests of Poverty Dignified Inc.,
(together with its successors and assigns, the “Corporation”), and its
subsidiaries by enabling directors, officers, managers, employees or agents of,
and advisors, independent consultants or contractors to, the Corporation or its
subsidiaries, to acquire shares of common stock, .0001 par value per share (the
“ Common Stock”), of the Corporation, thereby increasing their personal growth
and success, and to provide a means of rewarding outstanding performance by such
persons to the Corporation and its subsidiaries. Rewards to be granted under
this Plan shall include restricted stock of the Corporation.

 



 

1.1 Administration of Plan. The Plan shall be administered by the Board of
Directors (the “Board”) or a committee or committees appointed by, and
consisting of two or more members of, the Board (the “Committee”). The Board may
delegate the responsibility for administering the Plan with respect to
designated classes of eligible persons to different committees consisting of two
or more members of the Board, subject to such limitations as the Board deems
appropriate. Committee members shall serve for such term as the Board may
determine, subject to removal by the Board at any time.



 

If the Plan is administered by the Committee, the Board shall from time to time
select a Chairman from among the members of the Committee. The Committee shall
adopt such rules and regulations as it shall deem appropriate concerning the
holding of meetings and the administration of the Plan. A majority of the entire
Committee shall constitute a quorum and the actions of a majority of the members
of the Committee present at a meeting at which a quorum is present, or actions
approved in writing by all of the members of the Committee, shall be the actions
of the Committee.

 



 

1.2 Interpretation. Except as otherwise expressly provided in the Plan, the
Committee shall have all powers with respect to the administration of the Plan,
including, without limitation, full power and authority to interpret the
provisions of the Plan and any Award Agreement (as defined in this Plan), and to
resolve all questions arising under the Plan. All decisions of the Board or the
Committee, as the case may be, shall be conclusive and binding on all
participants in the Plan.



 

Article 2 Shares Subject to Plan

 



 

2.1 Character of Shares. The shares of Common Stock issuable pursuant to any
Award granted under the Plan shall be (i) authorized but unissued shares, (ii)
shares of common stock held in the Corporation’s treasury, or (iii) a
combination of the foregoing.

 

 

 

 

2.2 Participants’ Accounts. The Board or the Committee, as the case may be,
shall establish and maintain adequate records to disclose the Participants and
their respective Awards, the restrictions thereon, the stock certificates
related thereto, and dividends or distributions payable or paid thereon, and
votes taken with respect thereto, and such other matter as may be relevant to
the proper administration of this Plan.



 



  1

   



 



 

2.2(a) All cash dividends and other cash distributions paid in respect of
Restricted Stock shall be credited to the account of the Participant and
invested in Stock pursuant to the Corporation’s general dividend reinvestment
program for shareholders of the Corporation. All such amounts and their proceeds
shall be subject to the same restrictions on the same basis as the underlying
Restricted Stock and shall be treated as Restricted Stock for all purposes of
this Plan.

 

 

 

 

2.2(b) Upon the occurrence of a forfeiture hereunder, all shares of Restricted
Stock subject to the Award (including any Restricted Stock purchased with
dividends paid on the underlying Restricted Stock) shall be retained by the
Corporation.



 

Article 3 Eligibility

 

Awards may be granted under the Plan to persons who are employees or agents of,
or independent consultants, contractors and/or advisors to, the Corporation or
any of its subsidiaries and persons who are directors, officers or managers of
the Corporation of any of its subsidiaries. Awards may be conditionally granted
to persons who are prospective employees, directors, officers or managers or
agents of, or independent consultants, advisors or contractors to, the
Corporation or any of its subsidiaries, to take effect when such position is
finalized.

 

Article 4 Grant of Awards

 



 

4.1 Awards may be granted under the Plan at any time and from time to time.
Subject to the provisions of the Plan, the Board or the Committee, as the case
may be, shall, in its discretion, determine: (i) the persons (from among the
class of persons eligible to receive Awards under the Plan) to whom Awards shall
be granted (the “Participants”); (ii) the time or times at which Awards shall be
granted; (iii) the number of shares of common stock subject to each award; and
(iv) the time or times when each award shall vest.

 

 

 

 

4.2 Each Award granted under the Plan shall be evidenced by a written agreement
(an “Award Agreement”), containing such terms and conditions and in such form,
not inconsistent with the Plan, as the Board or the Committee, as the case may
be, in its discretion, provide. Each Award Agreement shall be executed by the
Corporation and the Participant.

 

 

 

 

4.3 Nothing contained in the Plan or in any Award Agreement shall confer upon
any Participant any right with respect to the continuation of his or her
employment by or service with the Corporation or any of its subsidiaries or
interfere in any way with the right of the Corporation or any such subsidiary at
any time to terminate such employment or service or to increase or decrease the
compensation of the Participant from the rate in existence at the time of the
grant of an Award.



 



  2

   



 



 

4.4 The date of grant of an Award under the Plan shall be the date as of which
the Corporation and the Participant execute and deliver an Award Agreement;
provided, however, that the grant shall in no event be earlier than the date as
of which the Participant becomes an employee, officer, director or manager of,
or independent consultant, advisor or contractor to, the Corporation of one of
its subsidiaries.



 

Article 5 Specific Terms of Restricted Stock Awards

 



 

5.1 Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture, and other restrictions, if
any as the Board or the Committee, as the case may be, may impose, which
restrictions may lapse separately or in combination at such times, under such
circumstances including based on achievement of performance goals and/or future
service requirements), in such installments or otherwise, as the Board or the
Committee, as the case may be, may determine at the date of grant or thereafter.
Except to the extent restricted under the terms of the Plan and any Award
Agreement relating to the Restricted Stock, a Participant granted Restricted
Stock shall have all the rights of a stockholder, including the right to vote
the Restricted Stock and the right to receive dividends thereon (subject to any
mandatory reinvestment or other requirement imposed by the Board or the
Committee, as the case may be). During the period applicable to the Restricted
Stock, the Restricted Stock may not be sold, transferred, pledged, hypothecated,
margined or otherwise encumbered by the Participant.

 

 

 

 

5.2 Forfeiture. Except as otherwise determined by the Board or the Committee, as
the case may be, at the time of the Award, upon termination of a Participant’s
employment during the applicable restriction period, the Participant’s
Restricted Stock that is at that time subject to restrictions shall be forfeited
and reacquired by the Corporation; provided that the Board or the Committee, as
the case may be, may provide, by rule or regulation or in any Award Agreement,
or may determine in any individual case, that restrictions or forfeiture
conditions relating to the Restricted Stock shall be waived in whole or in part
in the event of terminations resulting from specified causes, and the Board or
the Committee, as the case may be, may in other cases waive in whole or in part
the forfeiture of the Restricted Stock.

 

 

 

 

5.3 Certificates of Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Board or the Committee, as the case may be,
shall determine. If certificates representing Restricted Stock are registered in
the name of the Participant, the Board or the Committee, as the case may be, may
require that such certificates bear an appropriate legend referring to the
terms, conditions and restrictions applicable to such Restricted Stock.

 

 

 

 

5.4 Dividends and Splits. Unless otherwise determined by the Board or the
Committee, as the case may be, Common Stock distributed in connection with a
stock split or stock dividend, and other property distributed as a dividend,
shall be subject to restrictions and a risk of forfeiture to the same extent as
the Restricted Stock with respect to which such Common Stock or other property
has been distributed.



 



  3

   



 

Article 6 Adjustments

 

Changes in Capital Structure If the shares of Common Stock are changed by reason
of a split, reverse split or recapitalization, or converted into or exchanged
for other securities as a result of a merger, consolidation or reorganization,
the Board or the Committee, as the case may be, shall make such adjustments in
the number of shares of common stock with respect to which Awards may be granted
under the Plan as shall be equitable and appropriate in order to make such
Awards, as nearly as practicable, equivalent to such Awards immediately prior to
such change. A corresponding adjustment increasing or decreasing the number and,
if applicable, changing the class of shares of common stock allocated to each
Award thereof outstanding at the time of such change shall likewise be made.

 

Article 7 Restrictions on Awards

 

Compliance with Securities Laws. No awards shall be granted and no shares of
Common Stock shall be issued and delivered, unless and until the Corporation
and/or the Participant shall have complied with all applicable laws, rules and
regulations of all public agencies and authorities applicable to the issuance
and distribution of such shares of Common Stock. As a condition of participating
in the Plan, each Participant agrees to comply with all such laws, rules and
regulations and agrees to furnish to the Corporation all information and
undertakings as may be required to permit compliance with such laws, rules and
regulations. The Board or the Committee, as the case may be, in its discretion
may, as a condition to the grant of an Award require a Participant (i) to
represent in writing that the shares of Common Stock received upon grant and/or
exercise of an Award are being acquired for investment and not with a view to
distribution and (ii) to make such other representations and warranties as are
deemed appropriate by the Corporation.

 

Article 8 Effective Date of Plan

 

This Plan shall become effective on the date that this Plan is approved by the
Board, provided, however, that no Award shall be exercisable by a Participant
unless and until the Plan shall have been approved by the stockholders of the
Corporation in accordance with the provisions of the Corporation’s articles of
incorporation and by-laws, which approval shall be obtained by a simple majority
vote of the stockholders, voting either in person or by proxy, at a duly held
stockholders’ meeting, or by written consent, within 12 months after the
adoption of the Plan by the Board.

 

Article 9 Amendment of Plan

 

The Board may at any time modify and amend the Plan in any respect; provided,
however, that the approval of a simple majority vote of the stockholders of the
Corporation entitled to vote shall be obtained prior to any such amendment
becoming effective if such approval is required by law or is necessary to comply
with regulations promulgated by the Securities and Exchange Commission or
regulations promulgated by the Treasury Department. No such amendment to the
Plan shall affect the terms or provisions of any Award granted by the
Corporation prior to the effectiveness of such amendment unless otherwise agreed
to by the holder thereof.

 



  4

   



 

Article 10 Accounts and Statements

 

The Corporation shall maintain records of the shares of Common Stock held by
each Participant and the details of each Award granted to the Participant.

 

Article 11 Withholding Taxes

 

Whenever under the Plan shares of Common Stock are to be delivered by a
Participant upon grant of a Restricted Stock Award, the Corporation shall be
entitled to require as a condition of delivery that the Participant remit or, in
appropriate cases, agree to remit if and when due, an amount sufficient to
satisfy any and all current or estimated future federal state and local income
tax withholding obligations and/or the employee’s portion of any employment tax
requirements relating thereto.

 

Article 12 Other Provisions

 

Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Board or the
Committee, as the case may be, in its sole discretion.

 

Article 13 Governing Law

 

The validity and construction of the Plan, and the instruments evidencing the
Awards granted hereunder, shall be governed by the laws of the State of Nevada.

 

In Witness Whereof, the Corporation has caused this Plan to be executed on this
the ______ day of ____________ 2017.

 

Poverty Dignified, Inc.

 

By: _______________________________ 

Kevin Lowther, CEO

 

By: /s/ David Newman                                        

David Newman, General Counsel and Tax Counsel

 

 



5



 